Citation Nr: 0520602	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  97-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1989, for the assignment of a 100 percent disability 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had nearly 13 years of active service including a 
period from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased rating for 
schizophrenia from 50 percent disabling to 100 percent 
disabling and assigned an effective date of March 28, 1990, 
for the 100 percent rating.  The veteran appealed the 
effective date to the Board, alleging that an earlier date 
should have been assigned.  

In June 1999, the Board denied entitlement to an earlier 
effective date for the veteran's 100 percent rating.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) which, in an order dated 
July 20, 2001, vacated the Board's decision and remanded the 
case to the Board for further adjudication.  Subsequently, in 
August 2002, the Board assigned an earlier effective date of 
December 19, 1989, for the 100 percent rating.  The veteran 
appealed that decision to the Court which, in an order dated 
November 13, 2003, vacated that portion of the Board's August 
2002 decision that denied an effective date earlier than 
December 19, 1989, for a 100 percent rating and remanded the 
case to the Board for further adjudication.  In November the 
Board remanded the claim for further development.

In statements from the veteran, including a VA Form 21-4138, 
Statement in Support of Claim, received by the RO in May 
2000, he contends that an earlier effective date for the 100 
percent rating for service-connected schizoaffective disorder 
is warranted "[d]ue to clear and unmistakable errors by VA 
rating decisions."  To the extent that the veteran is 
attempting to claim clear and unmistakable error in a rating 
decision, this matter is referred to the RO for action deemed 
appropriate.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  After being provided timely notification of an August 
1988 rating decision, which continued a 50 percent evaluation 
for schizophrenia, the appellant did not express timely 
disagreement therewith.

3.  It is not factually ascertainable from the evidence of 
record that appellant was entitled to a 100 percent 
disability rating for schizophrenia prior to December 19, 
1989.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 
1989 for a 100 percent rating for service connected 
schizoaffective disorder have not been met.  38 U.S.C.A. § 
5110(b); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (2001); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9205 (1989).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2005.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.    

Finally, with respect to element (4), the Board notes that 
the January 2005 letter generally informed the veteran that 
it was necessary to send any evidence to VA in his possession 
that pertains to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
fact, in April 2002 correspondence the veteran stated that he 
had no other evidence to submit.    

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1997.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOC was provided to the veteran 
in April 2005.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides one exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b).  When the following reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

"When determining the effective date of an award of 
compensation benefits, the [Board] is required to review all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits."  Lalonde v. West, 12 
Vet. App. 377, 381 (1999).  Although evidence dated prior to 
the last final disallowance of the claim cannot alone lead to 
a grant of an earlier effective date, it must still be 
considered in the context of all the evidence of record, 
including evidence received since the last final disallowance 
of the claim, in determining when an increase in disability 
was ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521 
(1992); VAOPGCPREC 12-98, para. 5 (Sept. 23, 1998) 
(concluding "that, when a veteran submits a claim alleging 
an increase in disability within one year prior to VA's 
receipt of the claim and medical evidence substantiates the 
increased disability, the effective date of an award of 
increased disability compensation must be determined based 
upon the facts of the particular case . . . . [;] the record 
as a whole, including testimonial evidence, must be analyzed 
for this purpose"); see also 38 U.S.C.A. § 7104(c) (Board is 
bound in its decisions by precedent opinions of VA General 
Counsel).  An ascertainable increase in disability means an 
increase in disability to the next disability level provided 
by law for the particular disability.  See Hazan, 10 Vet. 
App. at 519 (noting that, under section 5110(b)(2), which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the 
particular disability).

In this case, it was determined that December 19, 1989 is the 
earliest date assignable for an assignment of a 100 percent 
disability rating for schizophrenia.  The veteran disagrees, 
alleging that the effective date for the 100 percent rating 
should be earlier because he was discharged from service in 
April 1985 and immediately granted benefits from the Social 
Security Administration (SSA) because that agency concluded 
that he was permanently and totally disabled.  He also 
alleged in his August 1997 substantive appeal that he had 
"appealed all VA decisions on time."  In his December 1999 
Informal Brief submitted to the Court, the veteran stated 
that VA knew that he was a career soldier and that he was 
taken out of military service because he could no longer work 
or perform his military duties and therefore he was 100 
percent disabled to work.  He contended that Dr. Jose Rios 
Cervantes, on October 20, 1987, evaluated the veteran as 100 
percent disabled.  He stated that he was hospitalized several 
times in VAMCs in the year following his discharge from 
service.  In a statement entitled, Motion Answering 
Appellee's Motion for Summary Affirmance, dated in April 
2000, the veteran stated that all his "VAH" or VAMC records 
from the period following service "are to the effect that I 
was 100 [percent] disabled and unable to work."  He added, 
"Due to clear and unmistakable errors by VA rating decisions 
I was only granted a 50 [percent rating] when all the time it 
should be 100 [percent]."

The record reflects that the veteran submitted his initial 
claim for service connection for schizophrenia in May 1985, 
wherein the RO granted service connection and assigned a 
disability rating of 50 percent effective April 12, 1985, the 
day after veteran's discharge from service.  Notice of the 
action taken was provided to the veteran in the RO's letter, 
dated in May 1986, and the veteran failed to submit a timely 
notice of disagreement.  In July 1986 the veteran requested a 
temporary 100 percent disability rating based a 
hospitalization for schizophrenia.    By rating decisions 
dated in September 1986 and February 1987 the RO assigned 
temporary 100 percent disability ratings for several periods 
of hospitalizations.  An August 1988 rating decision 
continued the veteran's 50 percent rating.  In March 1990, 
the veteran submitted a claim for an increased rating for his 
service connected schizophrenia.  By rating decision dated in 
January 1997, the RO granted the veteran's claim for an 
increased rating and assigned 100 percent disability rating 
effective March 28, 1990, the date of the veteran's claim.  

The veteran's service connected schizoaffective disorder was 
rated under Diagnostic Code 9205 in the VA Schedule for 
Rating Disabilities which at that time provided a 50 percent 
rating for considerable impairment of social and industrial 
adaptability.  The next higher or 70 percent rating was 
provided for a degree of disability with lesser 
symptomatology than that provided for 100 percent such as to 
produce severe impairment of social and industrial 
adaptability.  The 100 percent rating was provided for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205. (Although the criteria for evaluating mental 
disorders were revised, effective November 7, 1996, shortly 
before the January 1997 rating decision which granted the 100 
percent rating, the Board need not consider the evidence 
under this criteria because the Board has determined below 
that an allowance of an earlier effective date for the 100 
percent rating may be made under the former criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993)).

Evidence relevant to the level of severity of the veteran's 
schizo affective disorder from April 12, 1985, the day after 
the veteran's discharge, to December 18, 1989, the day prior 
to the effective date, includes reports from VA medical 
centers (VAMC) showing that the veteran was hospitalized for 
the service connected mental disorder from June 1985 to July 
1985, from May 1986 to June 1986, from July 1986 to August 
1986, and for several days in February 1987.  He also was an 
inpatient at a VAMC for a few days in October 1986, and, 
although the diagnosis of schizoid affective disorder was 
noted, this report showed that treatment was primarily for an 
acute exacerbation of low back pain. VA examination reports 
pertaining to the psychiatric disorder are dated in September 
1985 and April 1986.

In March 1987, an Army Physical Evaluation Board (PEB) 
reevaluated the veteran's condition and recommended that he 
remain on the Temporary Disability Retired List (TDRL).  The 
PEB noted that the veteran had been placed on the TDRL in 
April 1985 with a 50 percent disability rating for a mental 
disorder.  The PEB also noted that the veteran had been 
hospitalized three times since the initial medical board was 
conducted and that stability of his disability had not been 
achieved.

The PEB evaluated the veteran once again in March 1990 and 
found that while the veteran's condition had stabilized, he 
was unfit for military service.  The PEB recommended that the 
disposition in the case be permanent disability retirement.   
The disability description was schizoaffective disorder, 
chronic, severe, with auditory and visual hallucinations, 
rated as severe impairment of social and industrial 
adaptability.  The recommended disability percentage was 70 
percent.   The complete report for the TDRL evaluation is 
also of record and shows that the veteran was admitted to an 
Army medical center for this evaluation on December 19, 1989, 
and that he was discharged the next day.  This report showed 
that the impairment for further military duty resulting from 
the mental disorder was considered marked; the impairment for 
social and industrial adaptability was found to be 
considerable to severe.

The Board notes that the TDRL report, being a report of 
hospitalization by uniformed services, meets the requirements 
of an informal claim for an increase under section 
3.157(b)(1).  In such cases, the date of admission to a 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of admission is shown as 
December 19, 1989.  This report provides evidence that the 
veteran's schizoaffective disorder may have increased in 
disability from considerable to severe.  Specifically, the 
examiner concluded that the impairment for social and 
industrial adaptability was "considerable to severe."  The 
examiner noted, "It appears that the patient's condition has 
deteriorated a mild extent since the last TDRL."

The Board concludes that this report alone is evidence that 
the veteran's disability more nearly approximated a severe 
level of disability as provided by the 70 percent rating 
rather than a considerable level of disability provided by 
the 50 percent rating.  38 C.F.R. § 4.7.  For the most part, 
however, it does not provide evidence meeting the 
requirements for a 100 percent rating, i.e., active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  For example, with regard to being actively 
psychotic, the examiner specifically noted that thought 
processes were logical, clear, and goal-directed, except for 
occasional derailment, and thought content was at present 
without suicidal, homicidal, or psychotic ideation.  
Nevertheless, the examiner did note that the symptoms had 
become more pronounced and persistent and resulted in marked 
social reclusivity.

Moreover, when viewed in the context of other evidence of 
record, the Board notes that the December 1989 TDRL 
examination report may be considered as reflecting the 
beginning of symptomatology more nearly approximating the 
criteria for the 100 percent rating.  For example, the VAMC 
report dated in February 1987 showed that the veteran was 
oriented to time, place, and person, and was intact and 
coherent.  There was no psychotic thinking at this time.  The 
examiner noted that he had experienced a mild exacerbation of 
symptoms but had improved very nicely and was considered able 
to work and able to go to school if he wanted to.  By 
contrast, the report of private psychiatrist, Dr. Jose Rios 
Cervantes, dated in October 1987, showed that, although the 
veteran was logical and coherent, there was strong delusional 
content, suicidal and homicidal.  The doctor noted that an 
anxious and paranoid character stood out.  The veteran's 
affect was inappropriate and his state of mind was one of 
moderate to severe anxiety.  Similarly, the June 1988 VA 
examination showed that the veteran was oriented in person, 
place, and time.  However, his affect was rather 
inappropriate.  His answers, though relevant and coherent, 
were illogical.  He described bizarre visual hallucinations.

When considered in the context of the overall evidence, the 
Board concludes that the December 19, 1989 TDRL examination 
provides evidence of the beginning of symptomatology more 
nearly approximating the criteria for the 100 percent rating.  
Accordingly, the Board concludes that an effective date 
earlier than December 19, 1989 would be inappropriate.  In so 
concluding, the Board notes that, although the Board is 
required to view the TDRL report in the context of the 
earlier reports, those reports cannot form the basis of 
entitlement to a higher rating as of their dates, because 
they pre-date the final August 1988 rating decision which 
confirmed the 50 percent rating and because they are dated 
more than one-year prior to receipt of the claim for an 
increase in March 1990 and more than one year prior to the 
December 19, 1989, informal claim.  Hazan v. Gober, 10 Vet. 
App. at 521; VAOPGCPREC 12-98, para. 5; 38 C.F.R. § 
3.400(o)(2).  Moreover, unlike the TDRL report, those reports 
cannot be considered the informal application or claim on the 
basis of which the 100 percent rating was awarded.  Hazan, 10 
Vet. App. at 520 (holding that for effective date purposes, 
"the application . . . must be an application on the basis 
of which the increased rating was awarded");  see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.");  Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).

With regard to the veteran's contentions that the effective 
date for the 100 percent rating should be the date following 
his discharge from service, the Board notes that the RO 
assigned a rating of 50 percent for the veteran's service 
connected mental disorder in a May 1986 rating decision and 
confirmed and continued that rating in subsequent rating 
decisions.  Those rating decisions were not appealed and are 
final.  38 U.S.C.A. § 7105(c).  Concerning the veteran's 
contentions that there was clear and unmistakable error in 
those rating decisions, the Board acknowledges that the only 
legal basis on which an effective date as early as the date 
following discharge could be granted for the 100 percent 
rating is if clear and unmistakable error were found in the 
prior final rating decisions of the RO assigning a 50 percent 
rating.  38 C.F.R. § 3.105(a).

However, there is a distinction between a claim for an 
earlier effective date based on clear and unmistakable error 
in a prior final rating decision that is not itself the 
subject of the appeal to the Board and a claim for an earlier 
effective date for benefits from a RO rating decision that is 
presently before the Board on appeal.  Compare 38 C.F.R. § 
3.105(a) with 38 C.F.R. § 3.400; see, e.g., Dinsay v. Brown, 
9 Vet. App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, veteran must show clear and unmistakable 
error in RO decision disallowing higher rating).  On the one 
hand, an allowance of benefits resulting from the revision of 
a final rating decision based on clear and unmistakable error 
generally will involve the assignment of an "earlier" 
effective date for those benefits because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  However, in a claim 
alleging clear and unmistakable error, the assignment of an 
effective date is usually an ancillary matter to be 
determined once the principal issue, i.e., whether there was 
clear and unmistakable error in a prior final rating 
decision, has been satisfactorily pled and proven.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), review en banc denied, 6 
Vet. App. 162, 163 (1994); Duran v. Brown, 7 Vet. App. 216, 
223 (1994).

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations governing the assignment of effective dates, that 
was inappropriate for the type of benefit awarded.  See 38 
C.F.R. §§ 3.400(a)-(z), 3.401-404.  The latter claim is not a 
claim for clear and unmistakable error, which is a term of 
art for a special type of error that is always alleged to 
have been made in a prior final decision and not in a current 
decision on appeal.  38 C.F.R. § 3.105.  A claim for an 
earlier effective date for a benefit granted by an RO rating 
decision that is the subject of a current appeal is a claim 
of error -- simple, ordinary, '"garden variety" error -- in 
the calculation of the effective date for a current award. 
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400; Fugo, 6 
Vet. App. at 45 (noting that "simply to label garden-variety 
types of error as CUE" is not sufficient to raise viable CUE 
claim).

In this case, the veteran filed a timely appeal of the 
effective date assigned for the 100 percent rating by the RO 
in the January 1997 rating decision.  Such an appeal alleges 
error -- simple, ordinary error -- in the effective date 
assigned by the RO in the January 1997 decision.  The Board 
has reviewed this matter herein and has rendered a decision 
on appeal.

To the extent that the veteran's statements -- including 
statements that the effective date for the 100 percent rating 
should be the date following his discharge from service; that 
the RO should have obtained evidence from the SSA earlier 
than it did; and his May 2000 statement before the Court 
that, "Due to clear [and] unmistakable errors by VA rating 
decisions I was only granted 50 [percent]" -- constitute 
claims of clear and unmistakable error in prior rating 
decisions, the Board has referred this matter to the RO for 
adjudication in the Introduction to this decision.  The Board 
does not have jurisdiction of such a claim on appeal because 
it has never been adjudicated by the RO.




ORDER

An effective date earlier than December 19, 1989 for the 
assignment of a 100 percent rating for service connected 
schizophrenia is denied.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


